Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant filed a terminal disclaimer on Jan 5, 2021, and it has been approved on Jan 9, 2021. Therefore, applicant’s provided terminal disclaimer has overcome the claim rejections on the ground of nonstatutory double patenting. Cho et al. (US 2013/010289) (see IDS) does not specifically teach or suggest “a set of two or more tools configured to be grasped or otherwise engaged by the gripper,; gripper; wherein the robot is configured to select from the set of two or more tools a selected tool to be used to perform a task; use the gripper to retrieve the selected tool from a location; use the tool to perform the task; and return the tool to the location.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (8,033,002) shows a robot, comprising: a robotic arm (12, 14, 15) having a gripper (80) (see Fig. 1) disposed at a free moving end of the robotic arm; and a tool (137, 138, 139) configured to be grasped or otherwise engaged by the gripper (80, 80), but does not specifically teach or suggest “a set of two or more tools configured to be grasped or otherwise engaged by the gripper, wherein the robot is configured to select from the set of two or more tools a selected tool to be used to perform a task; use the 
Harada et al. (US 2014/0203582) shows three pairs of grippers.
Ward et al. (8,777,552) shows a set of two pairs of grippers.
Suzuki ‘549, Ishikawa ‘054, Kondoh ‘732, and Wang et al. ‘318 show a robot having a robotic arm to grasp a target object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3652